UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5031


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RANDY LEON DEAL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:06-cr-00044-RLV-CH-11)


Submitted:    October 16, 2009              Decided:    November 6, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES             S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant.              Edward R. Ryan,
Acting United States Attorney, Mark A. Jones,           Assistant United
States Attorney, Charlotte, North Carolina, for        Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Randy Leon Deal was indicted, along with others, in a

twenty-four        count    indictment.            Count       One    charged      Deal    with

conspiring to possess with intent to distribute at least fifty

grams of methamphetamine and at least 500 grams of a mixture and

substance containing a detectable amount of methamphetamine, in

violation     of    21     U.S.C.   §§ 841(b)(1)(A),              846      (2006).       Counts

Three   and    Four      charged    Deal       with      possession         with   intent    to

distribute     at    least      fifty    grams      of     a    mixture      and     substance

containing a detectable amount of methamphetamine, in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006).                               At the conclusion

of his jury trial, Deal was convicted on all three counts.                                  The

district court sentenced Deal to 121 months’ imprisonment on

each count, to be served concurrently.                          On appeal, Deal claims

the     sentencing          court       held       him         responsible         for     more

methamphetamine than that permitted by the indictment and that

the   court    erred       in   denying        a   sentence       reduction        under    the

“safety valve” provision.               See 18 U.S.C. § 3553(f) (2006); U.S.

Sentencing Guidelines Manual § 5C1.2 (2007).                              Finding no error,

we affirm.

              Deal first claims that the wording in the indictment

of “at least” an enumerated quantity of methamphetamine, or a

substance     containing        a   detectable        amount         of    methamphetamine,

limits the quantities he could have been held responsible for at

                                               2
sentencing.         According to Deal, the phrasing of the jury verdict

form     listing          an        enumerated             quantity       “or      more”        of

methamphetamine, or a substance containing a detectable amount

thereof,      subjected         him       to    a       greater     punishment       than     the

indictment      permitted,           in    contravention           of    United      States    v.

Collins, 415 F.3d 304, 312-13 (4th Cir. 2005), and Apprendi v.

New Jersey, 530 U.S. 466 (2000).

              Deal’s argument is without merit.                            Deal essentially

claims that the phrase “at least” in the indictment means “not

more than.”         However, “at least x grams” in the indictment is

synonymous      with      “x    grams      or   more”       as    presented     in    the     jury

verdict form.          The verdict form properly alleged the statutory

threshold drug quantities, see 21 U.S.C. § 841(b)(1)(A)(viii),

(b)(1)(B)(viii),          and       the    district         court       permissibly      found,

within the relevant statutory range, that Deal was responsible

for    1.5    kilograms        of    methamphetamine.              See    United     States     v.

Collins, 415 F.3d at 313-14 (noting jury’s responsibility to

determine        specific            statutory             threshold        drug       quantity

attributable to defendant); see also United States v. Brooks,

524    F.3d    549,       562       (4th Cir.)          (noting     sentencing       court     is

entitled       to      find         individualized           drug        quantities      by     a

preponderance        of    evidence        as       part    of    its    calculation     of     an

advisory Guidelines range, so long as its resulting sentence is



                                                    3
within the relevant statutory range), cert. denied, 129 S. Ct.

519 (2008).

               Deal next argues that the district court erred in not

applying the 18 U.S.C. § 3553(f) safety valve provision based on

a letter he wrote in which he claimed he joined the conspiracy

only because he was threatened by a co-conspirator.                   A district

court’s determination of whether a defendant has satisfied the

safety valve criteria is a question of fact reviewed for clear

error.        United States v. Wilson, 114 F.3d 429, 432 (4th Cir.

1997).        This deferential standard of review permits reversal

only     if    this   court   is   “‘left     with   the   definite    and   firm

conviction that a mistake has been committed.’”                 United States

v.   Stevenson,       396   F.3d   538,   542   (4th   Cir.   2005)     (quoting

Anderson v. Bessemer City, 470 U.S. 564, 573 (1985)).                   We have

reviewed the record and conclude that the district court did not

clearly err in finding that Deal did not qualify for the safety

valve provision because he was not truthful concerning his role

in the offense.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED

                                          4